 



Exhibit 10.8.2.3

SECOND AMENDMENT
TO GOOGLE SERVICES AGREEMENT AND ORDER FORM

This Second Amendment to Google Services Agreement and Order Form (“Amendment
Number Two”), dated November 24, 2004 (“Amendment Effective Date”), revises the
Google Services Agreement (the “GSA”) and Google Services Agreement Order Form
(the “Order Form”) executed by the Ask Jeeves UK Partnership (and assigned to
Ask Jeeves Europe Limited) (“Customer”) and Google Inc. (formerly Google
Technology Inc.) (“Google”) (each a “Party” and collectively the “Parties”) on
May 15, 2003, as amended.

Recitals

Customer and Google entered into the GSA and Order Form dated as of May 15,
2003, as amended by that certain First Amendment to Google Services Agreement
and Order Form dated as of July 26, 2004 (“Amendment Number One”) (the GSA and
Order Form, as amended by Amendment Number One, collectively, the “Services
Agreement”) pursuant to which Google provides certain services (as set forth in
the Services Agreement) to Customer. The Services Agreement and this Amendment
Number Two shall be collectively referred to as the “Agreement”.

Customer and Google now desire to amend the Services Agreement through this
Amendment Number Two as set forth below in connection with Customer’s intended
additional use of Google Sponsored Links on Image Search Results Pages (as
defined below) as a part of the Services.

Terms

1.      As used in the Agreement, the term “Google Sponsored Links Program”
shall also be known as the “AdSense for Search Program.”

2.      Add the following to the GSA as a new Section 1.2.2(a):

“Section 1.2.2(a)       Image Search Results Pages. Notwithstanding anything to
the contrary in the Services Agreement, during the Term and subject to this
provision, Customer shall have the right to display on Image Search Results
Pages (as defined below) of the Site Google Sponsored Links returned in response
to Queries from End Users searching for images on the Web. “Image Search Results
Page” means a Web page on the Site that displays image search results that are
provided by Customer or a third party, the current form of which appears on the
Site substantially as shown in the screenshot attached as Exhibit H. Customer
shall not display Google Sponsored Links on: (x) [*] that an End User may [*]
(y) [*] that [*], i.e., the [*] (“[*]”); and/or (z)[*]. Customer agrees that the
[*] shall be [*] in accordance with the terms and conditions of this Agreement,
including but not limited to, [*]. Customer shall use commercially reasonable
efforts to not send any Query input by End Users on the “Pictures” tab, or on
any replacement or successor area of the Site implemented for the display of
images (“Image Search Channel”), to Google for processing under the AdSense for
Search Program that contains any [*] attached to this Amendment Number One as
Exhibit I. The parties agree that Google may [*] Exhibit I [*] , which shall
[*]. Customer will [*] to Exhibit I within [*]. In addition, Google shall have
the right [*]. Customer will [*]. In addition, Customer agrees [*]. For
avoidance of doubt, as used in this Section, the “[*]” refers to (i) [*], or
(ii) [*].”

3.      Replace the second to the last sentence in Section 1.2.3 of the GSA with
the following: “Further, subject to the prohibition on filtering queries set
forth in Section 1.2.1, Customer shall make commercially reasonable efforts to
[*] that (i) [*], provided that Google acknowledges and agrees that Customer may
[*]; or (ii) would [*].”

4.      Insert the following between the first and second sentences of
Section 2.3 of the GSA: “Notwithstanding anything to the contrary contained
herein, Customer shall not use or display any Google Brand Feature on or in
connection with any Image Search Results Page.”

[*] Indicates that certain information in this exhibit has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

1



--------------------------------------------------------------------------------



 



5.      Insert the following as a new sentence between the existing fourth and
fifth sentences of Section 5 of the GSA (“Indemnification”): “In addition,
Customer will defend (or at its option settle), indemnify and hold harmless
Google and its affiliates and their respective officers, directors, employees
and agents from and against any action, loss, cost, claim, demand, liability, or
expense, including reasonable attorney’s fees, from any third party lawsuit or
proceeding brought against Google based upon a claim arising from and with
respect to Customer’s use and/or display of Google Sponsored Links on any Image
Search Results Page on the Site.”

This Amendment Number Two constitutes the sole and complete understanding of the
parties with respect to its subject matter and supersedes all prior or
contemporaneous communications between the parties concerning such subject
matter. Following the Amendment Two Effective Date, the Agreement (as amended)
remains in full force and effect. This Amendment Number Two may be executed in
counterparts, including facsimile counterparts, each of which will constitute an
original, but which collectively will form one and the same instrument. This
Amendment Number Two will be governed and construed according to the choice of
governing and constructive law set forth in the Services Agreement.

IN WITNESS WHEREOF, the parties have executed this Amendment Number Two by
persons duly authorized as of the date first written above.

     
ASK JEEVES EUROPE LIMITED
  GOOGLE INC.
 
   
By: /s/ Steve Sordello
  By: /s/ Joan Braddi
 
   
Name: Steve Sordello
Title: Director of Ask Jeeves Europe
Date:
  Name: Joan Braddi
Title: VP Search Services Google
Date:

[*] Indicates that certain information in this exhibit has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

2



--------------------------------------------------------------------------------



 



EXHIBIT H—[*]

[*]

 

[*] Indicates that certain information in this exhibit has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

3



--------------------------------------------------------------------------------



 



EXHIBIT I—[*]

[*]

 

[*] Indicates that certain information in this exhibit has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

4